            Case 2:18-cv-01135-AJS Document 45 Filed 03/03/20 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA
                             PITTSBURGH DIVISION


WENDELL H. STONE COMPANY, INC.
d/b/a STONE & COMPANY, individually and
on behalf of all others similarly situated,
                                                      Case No. 2:18-cv-01135-AJS
                        Plaintiff,

v.

PC SHIELD INC., an Oklahoma corporation,
and BRANDIE M. JORDAN, an individual,

                        Defendants.

     PLAINTIFF’S MOTION FOR CLASS DECERTIFICATION AND DISMISSAL
       Plaintiff Wendell H. Stone Company, Inc. d/b/a Stone & Company (“Plaintiff” or

“Stone”), individually and on behalf of a class of similarly-situated individuals, moves the Court

for an Order decertifying the class and dismissing this case without prejudice. In support of its

motion, Plaintiff states as follows:

       1.      On August 27, 2018, Plaintiff bought this class action lawsuit pursuant to the

Telephone Consumer Protection Act, as amended by the Junk Fax Prevention Act of 2005, 47

U.S.C. § 227, et seq. (“JFPA” or “Act”), challenging Defendants PC Shield, Inc.’s (“PC Shield”)

and Brandie M. Jordan’s (“Jordan”) (collectively “Defendants”) practice of sending unsolicited

fax advertisements. Plaintiff filed its First Amended Complaint on June 19, 2019. (Dkt. 21.)

       2.      On June 22, 2019, Plaintiff served a copy of the First Amended Complaint,

Summons, and initiating documents on both Defendants. (Dkts. 23, 24.)

       3.      Neither Defendant responded to Plaintiff’s First Amended Complaint.

       4.      On August 13, 2019, the Clerk of Court, pursuant to Rule 55(a), entered default

against both Defendants. (Dkts. 29, 30.)


                                                                                                    1
             Case 2:18-cv-01135-AJS Document 45 Filed 03/03/20 Page 2 of 4



       5.       On October 8, 2019, Plaintiff filed its Renewed Motion for Class Certification.

(Dkt. 36.)

       6.       On December 4, 2019, the Court granted Plaintiff’s Renewed Motion for Class

Certification and certified the following Class:

       All persons who (1) on or after four years prior to the filing of this action, (2)
       were sent, by Defendants or on Defendants’ behalf an unsolicited telephone
       facsimile message substantially similar to Exhibit A, (3) from whom Defendants
       claim they obtained prior express permission or invitation to send those faxes in
       the same manner as Defendants claim they obtained prior express consent to fax
       Plaintiff.

(Dkt. 40.)

       7.       Thereafter, Class Counsel conducted further investigation into the Defendants’

business practices. Class Counsel was unable to ascertain the vendor or system that Defendants

utilized to send the faxes. Further, Class Counsel was unable to locate any evidence to ascertain

the class members.

       8.       Further, Plaintiff was also unable to formulate a notice plan that would effectively

and fairly apprise class members of their legal rights.

       9.       Consequently, for the reasons set forth in this Motion and the accompanying

memorandum in support of, Plaintiff requests that the Court grant its Motion for Class

Decertification and Dismissal.

       WHEREFORE, Plaintiff respectfully requests that the Court grant its Motion, decertify

the Class, dismiss this lawsuit without prejudice, and grant such other relief as the Court deems

necessary and just.

                                                      Respectfully,

Dated: March 3, 2020                                  STONE & COMPANY, INC., individually,
                                                      and on behalf of all others similarly situated,




                                                                                                    2
Case 2:18-cv-01135-AJS Document 45 Filed 03/03/20 Page 3 of 4



                                 /s/ Patrick H. Peluso
                                 One of Plaintiff’s Attorneys

                                 Stuart C. Gaul, Jr.
                                 Pa. I.D. No. 74529
                                 Gaul Legal LLC
                                 100 Ross Street, Suite 510
                                 Pittsburgh, PA 15219
                                 412-261-5100 (P)
                                 412-261-5101 (F)
                                 stuart.gaul@gaul-legal.com

                                 Patrick H. Peluso
                                 ppeluso@woodrowpeluso.com*
                                 Woodrow & Peluso, LLC
                                 3900 East Mexico Ave., Suite 300
                                 Denver, Colorado 80210
                                 Telephone: (720) 213-0675
                                 Facsimile: (303) 927-0809

                                 Counsel for Plaintiff and the Putative Class

                                 *pro hac vice admission




                                                                                3
         Case 2:18-cv-01135-AJS Document 45 Filed 03/03/20 Page 4 of 4



                                   CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and accurate copy of the above titled

document was served upon counsel of record by filing such papers via the Court’s ECF system

on March 3, 2020.

                                                    /s/ Patrick H. Peluso




                                                                                              4
